Citation Nr: 1217773	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for cervical spine disability.  

2.  Entitlement to a disability rating in excess of 10 percent for migraine headaches.  

3.  Entitlement to a disability rating in excess of 10 percent for a right shoulder disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from April 1966 until his retirement in August 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2010.  A transcript of the hearing is associated with the claims files.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in July 2010, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to an increased disability rating for migraine headaches and of entitlement to a TDIU are addressed in the REMAND following the order section of this decision.   


FINDINGS OF FACT

1.  A cervical spine disability is manifested by limitation of forward flexion to, at worst, 20 degrees and pain on motion.  

2.  A right shoulder disability is manifested by limitation of shoulder abduction to, at worst, 100 degrees and pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for a disability rating of 20 percent, but not higher, for a right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201, § 4.73, Diagnostic Code 5301 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was mailed a letter in March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In August 2010, the Veteran was mailed a letter which provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Cervical Spine Disability 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 disability rating is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 30 percent disability rating is warranted if forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is warranted if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A maximum 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Right Shoulder Disability

Currently, the Veteran's right shoulder disability is rated under Diagnostic Code 5301, which pertains to disabilities of muscle group I, effecting upward rotation of the scapula and elevation of the arm above shoulder level.  Under this code, a 10 percent disability rating is warranted for moderate impairment in the major extremity.  A 30 percent disability rating is warranted for moderately severe impairment in the major extremity.  A maximum 40 percent disability rating is warranted for severe impairment in the major extremity.  38 C.F.R. § 4.73.   

There are several other diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that may be appropriate for use when evaluating the Veteran's right shoulder disability.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which pertains to limitation of motion of the arm, a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.
 
Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Cervical Spine Arthritis

In June 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he experienced neck pain all the time.  He denied experiencing radiating pain and reported that he did not experience incapacitating episodes requiring bed rest prescribed by a physician.  He denied using any assistive devices or wearing a neck collar.  The Veteran reported that he took several pain medications for other disabilities, but that he did not take anything specifically for his cervical spine disability.  He reported that the other pain medications he took did not help alleviate his cervical spine pain.  The Veteran reported that he did not experience painful flare-ups.  

Upon physical examination of the cervical spine, there was no tenderness or spasms.  Range of motion measurements were as follows: forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees each, and right and left rotation to 35 degrees each.  The Veteran reported pain upon extension and bilateral rotation at the maximum range of movement.  There was no additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetition.  The examiner diagnosed residual cervical fracture, C2-3, with spontaneous fusion.  

In May 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced constant neck pain that was achy in nature and that he rated the pain as a 3 out of 10 in intensity.  He reported that his pain could increase to a 6 out of 10 in intensity with fatigue.  The Veteran reported that he was not taking any medication for his neck pain.  The Veteran reported that his neck pain had gotten progressively worse over the years.  He reported experiencing decreased range of motion, stiffness, weakness, and pain.  He reported that the pain was in the posterior neck area.  The Veteran reported that the pain would get worse at the end of the day and that the pain was moderate in severity.  The Veteran denied any radiating pain.  

Upon physical examination of the cervical spine, there was no spasm, atrophy, tenderness, or weakness found.  The Veteran had pain with motion and guarding.  The head position was normal and there was symmetry in appearance.  There were no abnormal spinal curvatures noted.  Motor examination was normal, except for some slight deterioration in the Veteran's left hand, for which he is service-connected.  Muscle tone was normal and there was no atrophy.  Sensory and detailed reflex examinations were normal.  There was no cervical spine ankylosis.  Range of motion measurements for the cervical spine were as follows: forward flexion to 30 degrees, extension to 20 degrees, right and left lateral bending to 25 degrees each, right and left rotation to 35 degrees each.  The Veteran experienced pain at the end range of motion on each excursion of motion.  There was no additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  The examiner further noted that the cervical area was non-tender and the arm muscles appeared symmetrical bilaterally.  The examiner confirmed the diagnosis of cervical fracture, C2-3, with spontaneous fusion and diagnosed cervical spine arthritis.  The examiner reported that the disability did not affect the Veteran's usual occupation because he was unemployed and that the disability did not have an effect on the Veteran's daily activities.  

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he experienced chronic neck pain and stiffness.  He reported that his neck disability had gotten progressively worse over the years.  The Veteran reported that he occasionally took NSAIDs in an effort to alleviate his neck pain, but that his response to the treatment was poor.  He denied experiencing any painful flare-ups and denied using any assistive devices.  

Upon physical examination of the cervical spine, the Veteran was found to have normal posture, head position, and symmetry in appearance.  There was no cervical spine ankylosis.  There were spasms of the cervical sacrospinalis.  However, there was no abnormal spinal contour.  Range of motion measurements were as follows: forward flexion to 20 degrees, extension to 10 degrees, right and left lateral flexion to 20 degrees each, and right and left lateral rotation to 20 degrees each.  There was objective evidence of pain on motion, but there was no additional functional limitation after repetition.  Detailed reflex and detailed motor examinations were normal.  The examiner diagnosed degenerative disc disease (DDD) of the cervical spine and cervical spine arthritis.  The examiner reported that the Veteran's disability had an effect on his daily activities in that the Veteran was unable to rotate his neck freely and he had to wear a neck collar nightly to prevent neck pain.  The examiner also noted that the Veteran's disability might inhibit his ability to perform physical work, but that it would not prevent him from performing sedentary work.  

In June 2011, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he experienced pain and tenderness in his neck as well as decreased range of motion.  The Veteran denied experiencing any incapacitating episodes in the past 12 months as a result of his cervical spine disability.  Upon physical examination of the cervical spine, the Veteran was found to have cervical spine guarding.  There was no evidence of spasms or tenderness to palpation.  There was no spinal ankylosis.  Cervical spine range of motion measurements were as follows: forward flexion to 30 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees each, and right and left lateral rotation to 34 degrees each.  The range of motion measurements listed account for the increased functional limitation due to pain and there was no further functional limitation due to weakness, fatigability, lack of endurance, or incoordination upon repetitive movement.  Detailed reflex examination, sensory examination, and detailed motor examination were all normal.  The examiner diagnosed cervical fracture with limited cervical mobility.  The examiner reported that the Veteran's ability to work was affected by pain, in that he got sore and tired.  However, the examiner reported that the Veteran's cervical spine disability alone would not prevent him from performing the duties associated with physical and sedentary employment.  

The Veteran also receives periodic medical care from both the VA Medical Center and private providers.  A review of those records shows that the Veteran has reported neck pain to both his doctors at the VA Medical Center and his private providers.  However, there are no range of motion measurements of record in either the VA Medical Center treatment notes or the private treatment notes of record.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his cervical spine disability.  In this regard, the Board notes that there is no evidence indicating that the Veteran's forward flexion of the cervical spine is limited to 15 degrees or less or that he has favorable ankylosis of the entire cervical spine.  In fact, the Veteran's forward flexion of the cervical spine, at worst, has been measured at 20 degrees and the examination reports of record clearly state that there is no ankylosis of the cervical spine.  Therefore, the Board finds that the Veteran's symptoms clearly fall within those contemplated by the criteria for a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.        

The Board notes that the additional limitation the Veteran experiences due to pain on repetition was accounted for by the VA examiners when determining the Veteran's range of motion.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's cervical spine.

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for DDD based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with DDD of the cervical spine, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.  

The Board has also considered whether a separate compensable rating for neurological impairment in either upper extremity is warranted.  However, the Veteran's neurological findings at his VA examinations were normal and there is no other evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Right Shoulder Disability

In June 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he only experienced right shoulder pain after overuse and that he took Piroxicam as needed to treat the pain.  He denied using any assistive devices and denied experiencing any flare-ups.  He reported that his right shoulder used to bother him at work, but that since he became a crane operator, his right shoulder disability did not have an effect on his occupational pursuits.  He reported that he used to play golf, but that he had to give it up because it bothered his right shoulder.  

Upon physical examination, there was no evidence of tenderness or instability.  The right shoulder range of motion measurements on abduction and flexion were from 0 to 170 degrees.  The Veteran reported pain with abduction at 170 degrees, but denied pain on flexion.  There was no additional range of motion lost due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran was noted to have been found to have a small rotator cuff tear by a December 2004 magnetic resonance imaging scan (MRI).  The examiner diagnosed right shoulder strain.    

In May 2008, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his right shoulder movement had decreased in the last 12 months and that he experienced more pain with physical activity involving the right shoulder.  He reported that he was unable to lift items as he once did due to right shoulder pain.  The Veteran reported that his right shoulder pain was a 2 out of 10 in intensity, but that the level increased to a 6-7 out of 10 in intensity after physical activity involving his right shoulder.  The Veteran reported that he could not lie on his right shoulder without pain.  The Veteran reported that since 1993, he had been given approximately eight steroid injections into his right shoulder to help treat his pain.  The Veteran reported that he had quit his previous job due to right shoulder pain, but that he was then able to buy a crane to operate for employment purposes.  The Veteran denied any right shoulder deformity, giving way, instability, stiffness, locking, dislocation, subluxation, effusion, and inflammation.  The Veteran reported experiencing right shoulder weakness.  

Upon physical examination, the Veteran was found to be right-handed.  There was no evidence of abnormal weight bearing.  Right shoulder range of motion measurements were as follows: flexion to 130 degrees, abduction to 130 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  There was no additional range of motion lost due to pain, weakness, fatigue, incoordination, or lack of endurance after repetitive use.  The examiner reported that the impairment of function noticed was due to pain.  X-rays revealed early osteoarthritic changes in the right shoulder.  The examiner diagnosed shoulder strain and right shoulder arthritis.  The examiner reported that the Veteran's right shoulder disability would have a mild effect on the Veteran's ability to do chores and shop and that his right shoulder disability would have a moderate effect on his ability to exercise and play sports.  

In December 2010, the Veteran was afforded another VA examination.  At that time, the Veteran reported that over the past few years, his right shoulder movement had decreased and that he experienced more pain with physical activity involving his right shoulder.  The Veteran again reported that he was unable to lift items as he once did because of right shoulder pain.  The Veteran reported that his right shoulder disability had become progressively worse over the years.  He reported that his pain was usually a 2 out of 10 in intensity, but that it could increase to a 6-7 out of 10 in intensity after physical activity involving his right shoulder.  He reported that he took NSAIDs and received steroid injections for treatment, but that his response to treatment was poor.  The Veteran reported that he is right-handed.  

Upon physical examination, there was no bone loss, recurrent dislocations, or inflammatory arthritis.  Right shoulder range of motion measurements were as follows: flexion to 120 degrees, abduction to 120 degrees, internal rotation to 45 degrees, and external rotation to 45 degrees.  This limitation of motion was due to pain and the examiner noted that there was no additional limitation of motion due to other factors upon repetition.  There was no right shoulder ankylosis.  The examiner diagnosed degenerative arthritis of the right shoulder and reported that the disability would have a mild effect on the Veteran's ability to participate in recreational activities and a moderate effect on the Veteran's ability to exercise.  The examiner further noted that the Veteran's right shoulder disability caused some impairment that affected his ability to perform physical work, but that the disability did not have an effect on the Veteran's ability to perform sedentary work.  The examiner reported that as a crane operator, the Veteran would have some difficulty operating the machinery as a result of his right shoulder impairment.

In June 2011, the Veteran was afforded a VA general medical examination.  At that time, the Veteran reported that he continued to experience right shoulder pain and that he might begin undergoing cortisone shots again to help treat his pain.  Upon physical examination, the Veteran was found to have guarding and some mild tenderness to palpation of the right shoulder.  There was no atrophy, spasm, or other muscle abnormalities noted and the Veteran's muscle strength grade was five.  There was no ankylosis, joint abnormalities, or inflammatory arthritis.  Right shoulder range of motion measurements were as follows: flexion to 122 degrees, abduction to 119 degrees, internal rotation to 67 degrees, and external rotation to 62 degrees.  There was objective evidence of pain on motion and there was pain on motion after three repetitions of movement.  However, there was no additional functional limitation after three repetitions.  

The examiner diagnosed residuals of minor rotator cuff and labral tear of the right shoulder with mild degenerative joint disease.  The examiner noted that the Veteran had no problems when he did office work, but that he had to be very careful when he operated a crane.  The examiner reported that based solely on the Veteran's right shoulder disability, the Veteran would still be able to perform the duties associated with limited physical employment with reasonable accommodations, no overhead lifting or lifting items in excess of 20 pounds.  Further, the VA examiner reported that the Veteran would have no difficulty with performing all the duties associated with sedentary employment.  

The Board notes that the Veteran has reported that when the VA examiners conduct the range of motion measurements, they tell him to keep moving his shoulder past the point where he began to feel pain.

A review of the record shows that the Veteran has received treatment for his right shoulder disability at the VA Medical Center and from private providers.  In a July 2004 VA Medical Center treatment note, it was reported that the Veteran had pain in his right shoulder above 100 degrees of abduction.  There are no other complete range of motion measurements of record.  

The Board notes that while the Veteran is currently rated for his right shoulder disability under Diagnostic Code 5301; however, he is entitled to a higher benefit under Diagnostic Code 5201, under which a 20 percent disability rating is warranted for limitation of arm motion at shoulder level in the dominant extremity.  Therefore, the Veteran will be rated under Diagnostic Code 5201 rather than 5301.  38 C.F.R. § 4.71a.              

The Board finds that the Veteran is entitled to a disability rating of 20 percent for his right shoulder disability for the entire period on appeal.  In this regard, the Board notes that the Veteran's abduction of the right shoulder is, at worst, limited to 100 degrees.  While shoulder level abduction is approximately 90 degrees, the Board finds that the Veteran's limitation of abduction to 100 degrees more nearly approximates shoulder level than full range of abduction.  The Board notes that the Veteran has been reported to have more range of motion than 100 degrees of abduction in the VA examination reports.  However, as noted above, the Veteran has reported that he has been told by at least one VA examiner to continue moving his shoulder past the point of where he feels pain.  The Board notes that if this has in fact occurred, then the Veteran's painless range of motion, and therefore, functional range of motion, has not been accurately measured.  As the VA Medical Center treatment note indicates he has pain above 100 degrees of abduction, the Board find that this accurately reflects the Veteran's functional range of motion.  Therefore, a 20 percent disability rating is warranted for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Consideration has been given to assigning a higher disability rating for this period.  However, there is no evidence indicating that he Veteran has limitation of arm motion that more nearly approximates limitation to 25 degrees from the side.  Therefore, a higher disability rating is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Consideration has also been given to assigning a higher disability rating for this period under Diagnostic Code 5301.  However, the Board finds that the Veteran's limitation of abduction to 100 degrees, at worst, more nearly approximates a moderate disability than a moderately-severe disability.  Therefore, a higher disability rating under this code is not warranted.  38 C.F.R. § 4.73.

Additionally, the Board notes that both Diagnostic Code 5201 and Diagnostic Code 5301 account for limitation of motion and pain.  Therefore, separate disability ratings under each code would be in violation of 38 C.F.R. § 4.14.  

Consideration has been given to rating the disability under Diagnostic Code 5200.  However, while the Veteran has limitation of motion, the VA examination reports clearly stated that the Veteran does not have ankylosis of the right shoulder.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5202.  However, the Board has determined that the medical evidence of record does not show the Veteran to have malunion of the humerous or recurrent dislocations of the scapulohumeral joint.  Therefore, the disability does not warrant a compensable rating under Diagnostic 5202.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  Therefore, a separate evaluation is not in order.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart, 21 Vet. App. 505.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent for a cervical spine disability is denied.  

The Board having determined that the Veteran's right shoulder disability warrants a 20 percent disability rating, but not higher, for the entire period on appeal, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

In the July 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his service-connected migraine headaches, to include whether they alone or in combination with his other service-connected disabilities are sufficient to render the Veteran unemployable.  

In December 2010, the Veteran was afforded a VA examination.  At that time, the examiner reported that the Veteran had weekly headaches, but that they were not prostrating.  However, a review of the record shows that the Veteran has reported experiencing headaches that force him to lie down in a dark room until he recovers.  Additionally, in an April 2010 letter from the Veteran's private provider, it was reported that the Veteran sometimes experienced headaches that lasted for days at a time and that the Veteran was forced to retire early because of the frequency and severity of his headaches.  

It appears from the December 2010 examination report that the VA examiner failed to take into consideration the Veteran's lay statements regarding the severity of his headaches.  Additionally, the VA examiner did not address the statements provided by the Veteran's private physician that the Veteran's headaches were severe and sometimes lasted for days at a time.  Therefore, this examination report in inadequate for adjudication purposes.

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the July 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that the Veteran has reported that he was unable to continue working as a result of his debilitating headaches.  The Veteran's private physician has also reported on the Veteran's inability to maintain employment as a result of his headaches.  Therefore, this issue is found to be inextricably intertwined with the issue of entitlement to an increased disability rating for headaches.  

Additionally, in June 2011, the Veteran was afforded a VA general medical examination.  At that time, the VA examiner opined that the Veteran's various disabilities would not prevent him from sedentary employment.  According to the record, the Veteran last worked as a crane operator.  However, there is no documentation of record regarding Veteran's educational experience or his occupational experience prior to his employment as a crane operator.  Therefore, it cannot be determined whether the Veteran is even qualified for sedentary employment.  

Therefore, the Board finds that documentation of the Veteran's educational and occupational history must be obtained before a decision is made regarding his claim of entitlement to a TDIU.

Additionally, current treatment records should be obtained before a decision is rendered with regard to these issues.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
	
1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  In addition, a copy of any pertinent records in Virtual VA, nor already of record, should be associated with the claims files so that they are available for review in connection with the examination ordered below.

2. The RO or the AMC should undertake appropriate development to obtain documentation regarding the Veteran's educational and occupational history.

3. Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise, different from the December 2010 VA examiner, to determine the current level of all impairment resulting from the Veteran's service-connected migraine headaches.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided, to specifically include the frequency with which the Veteran experiences debilitating migraine headaches.  

Based on the examination results and the review of the record, the examiner should provide an opinion concerning the current degree of industrial impairment resulting from the Veteran's service-connected migraine headaches, to include whether they are sufficient by themselves or in combination with the other service-connected disabilities to render the Veteran unemployable.  The examiner should specifically comment on the April 2010 letter from the Veteran's private physician indicating that the Veteran had to retire early as a result of his migraine headaches.  

The rationale for all opinions expressed must be provided.   

4. The RO or the AMC should undertake any other development it determines to be warranted.  

5. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


